Citation Nr: 0508383	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  99-13 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to service connection for Hodgkin's disease.  

2.  Entitlement to service connection for fatigue, claimed as 
due to undiagnosed illness.  

3.  Entitlement to service connection for joint pain, to 
include pain in the right wrist and left shoulder and 
weakness in the lower extremities alternatively claimed as 
residuals of an electric shock and as due to undiagnosed 
illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from May 1960 to April 1963 
and from November 1990 to May 1961, to include service in 
Southwest Asia from January 10, 1991, to March 27, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating action by the 
New York, New York RO that denied service connection for 
Hodgkin's disease; claimed as cancer due to undiagnosed 
illness and for residuals of electric shock; claimed as 
fatigue and joint pain including shoulder pain, right wrist 
disability, and lower extremity disability claimed as due to 
undiagnosed illness.  In September 1999 the veteran appeared 
and gave testimony before a hearing officer at the RO. A 
transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In regard to the veteran's claim for service connection for 
residuals of electric shock, the record indicates that the 
veteran sustained an on the job electrical shock injury in 
1983 with subsequent treatment for hemiplegia and "body 
aches."  

The veteran has asserted that the residuals of the electrical 
shock injury include joint pain, especially pain in the right 
wrist and left shoulder, as well as weakness in the lower 
extremities and that these were permanently aggravated by his 
period of active service from November 1990 to March 1991, in 
which he served in South West Asia during the Persian Gulf 
War.  In the alternative, he has asserted that his joint 
pains, weakness, as well as chronic fatigue are due to 
undiagnosed illness consequent to his service in the Persian 
Gulf.  

The record contains a medical record from the veteran's 
National Guard unit dated in July 1989 that reported that he 
was not fit for active duty because of "pain-weakness".  It 
was said that the veteran needed clearance from an internist 
and/or cardiologist.  

Of record is an August 1989 statement from a private 
physician written in apparent response to the above, which 
stated that the veteran was being treated for disabilities 
that included carpal tunnel syndrome and osteoarthritis of 
the cervical spine.  The doctor noted that the veteran had 
experienced an electrical shock to his left upper extremity 
in September 1983 and that he could hold a part time job.  No 
clinical records reflecting treatment by this physician are 
in the claims folder.  See Massey v Brown, 7 Vet. App. 204 
(1994) (holding that VA has an obligation to seek records of 
treatment reported in statements from private physicians).

In addition the claims folder contains no clinical records 
reflecting treatment for the veteran's electrical shock 
injuries at the time of his accident in 1983.  Such are 
relevant, and must be obtained prior to further appellate 
consideration in this case.  38 C.F.R. § 3.159 (2004).  

Service medical records from his period of active duty from 
November 1990 to March 1991 include a reference to the 
veteran having been redeployed from Southwest Asia, due to an 
exacerbation of carpal tunnel syndrome.  On the veteran's 
March 1991 examination prior to service separation the 
veteran's upper extremities were said to be abnormal due to 
carpal tunnel syndrome.  His spine was evaluated as abnormal 
due to what was described as neck pain due to electrical 
shock.  In the summary of defects section of the examination 
"multiple complaints stemming from electrical shock in 
jury" 

A further service department record of an April 1999, 
consultation noted that the veteran had been injured in a 
1982 injury, prior to active service, and was on workman's 
compensation.  It was said that the injury resulted in 15 % 
loss f strength in the left arm and chronic persistent body 
aches.  There was no sign of carpal tunnel syndrome at the 
time of the consultation.  

The record contains several statements from a private 
physician reporting treatment in the 1990s for symptoms 
consistent with carpal tunnel syndrome including worsening 
pain in the hands and wrists, as well as hemiplegia.  The 
veteran has indicated treatment from this physician since 
1989, but no clinical records reflecting this treatment are 
in the claims folder.  These records should be obtained prior 
to further appellate consideration.  38 C.F.R. § 3.159.  

It is also noted that the veteran has reported being treated 
at a service department facility at Fort Hamilton, New York, 
for various disabilities, including fatigue.  No clinical 
records reflecting this treatment are in the claims folder.  
An attempt should be made to obtain records reflecting such 
treatment prior to further appellate consideration of this 
case.  38 C.F.R. § 3.159.  

In regard to the veteran's claim for service connection for 
Hodgkin's disease, the veteran has claimed that he received 
treatment for this disease at an unspecified date at the 
Walter Reed Army Hospital in Washington D.C., but no 
treatment records reflecting this treatment are currently of 
record.  In addition the veteran has also reported being 
evaluated for symptoms of this disability at the Army medical 
facility at the Aberdeen Proving Grounds in Maryland, while 
still on active duty.  No records reflecting this treatment 
are of record.  An attempt to obtain records of this reported 
treatment should be made prior to further appellate 
consideration.  

In addition, the veteran has asserted that he has received 
ongoing treatment for all the disabilities fort which service 
connection is currently sought at the VA Medical Center in 
Brooklyn, New York, ever since his return from service in 
1991.  No records of such treatment prior to April 1994, are 
currently in the claims folder.  As VA has notice of the 
existence of additional VA records, they must be retrieved 
and associated with the other evidence already on file. See 
Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

The Board points out that unlike most service connection 
claims, to establish service connection for this condition, 
medical evidence linking this disability directly to service 
is not required.  Instead, the United States Court of Appeal 
for Veterans Claims (Court) recently noted that a veteran is 
competent to testify about these symptoms because they are 
capable of lay observation, and medical nexus evidence is not 
required.  See Gutierrez v. Principi, No. 01-2105, (U.S. Vet. 
App. Dec. 23, 2004).  

The Board observes that service connection may be established 
for a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from undiagnosed illness that 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent or more not later than not later than 
September 30, 2011; and which by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(1).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  
Further, VA specifically recognizes that signs or symptoms 
that might be manifestations of undiagnosed illness include 
muscle and joint pain.  38 C.F.R. § 3.317(b).  

In view of the veteran's contentions regarding undiagnosed 
illness and his service in the Persian Gulf during 1990-1991, 
the Board concludes that, after associating the veteran's 
outstanding VA, military and private treatment records with 
the claims folder, he must be scheduled for a pertinent VA 
examination in which the examiner offers an assessment 
regarding whether the veteran complaints of body weakness, 
joint pains, and fatigue are at least as likely as not due to 
an undiagnosed illness; or  whether he has weakness, joint 
pains, fatigue, of Hodgkin's disease that either had their 
onset during service or are otherwise related to his latter 
period of active duty.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).   

In view of the foregoing, this case is REMANDED for the 
following actions:  

1.  Request clinical records reflecting 
the veteran's reported treatment at the 
Walter Reed Army Hospital in Washington, 
D.C., the medical facility at the 
Aberdeen Proving Grounds in Aberdeen, 
Maryland, and at Fort Hamilton, in 
Brooklyn, New York.  All records obtained 
should be associated with the claims 
folder.  

2.  The veteran should be asked to 
provide the name(s) and address of the 
medical facility(s) in which he received 
treatment for injuries sustained 
following his 1982 electrical shock 
injury.  Take the necessary steps to 
obtain any records not already a part of 
the claims folder.  

3.  Take the necessary steps to obtain 
records of all treatment for the 
conditions at issue from Rita Branch, 
M.D., 100 Church Street, Brooklyn, New 
York; and Leonard A. Langman, M.D., 59 
Eighth Avenue, Brooklyn, New York.  

4.  Take the necessary steps to obtain 
records not currently in the claims 
folder that document the veteran's 
treatment at he VA Medical Center in 
Brooklyn, New York from 1991 to 1994.  
All records obtained should be associated 
with the claims folder.  

5.  Then schedule the veteran for an 
appropriate VA examination to determine 
the nature and etiology of the veteran's 
claimed joint pains, weakness, in the 
legs, and fatigue.  The examiner who is 
designated to examine the veteran should 
review the claims folder, including a 
copy of this REMAND, and acknowledges 
such review.  

The examiner should offer an opinion as 
to the whether the veteran has current 
joint pains, weakness, in the legs, and 
fatigue that are manifestations of an 
undiagnosed illness.

If the veteran has current joint pains, 
weakness in the legs, or fatigue that are 
manifestations of a diagnosed illness, 
the examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the disability is the result of a disease 
or injury during active service. 

The examiner should also determine if the 
veteran has any current residuals of his 
1983 electrical shock injury.  If such 
residuals are found, the examiner should 
express an opinion as to whether the 
evidence clearly and unmistakably shows 
that these residuals were not aggravated 
during service.  

The examiner should provide a rationale 
for any opinions expressed.  

6.  Afford the veteran an examination for 
Hodgkin's disease.  The examiner who is 
designated to examine the veteran should 
review the claims folder, including a 
copy of this REMAND, and acknowledges 
such review.  The examiner should offer 
an opinion as to the likelihood that the 
veteran's Hodgkin's disease had its onset 
during his second period of service in 
1990-1991, within one year of the 
veteran's separation from such service, 
or is otherwise related to a disease or 
injury in service.  

7.  Then re-adjudicate the claims on 
appeal.  If the benefits sought remain 
denied, issue a supplemental statement of 
the case, before the claims file is 
returned to the Board, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	Mark D. Hindin.  
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


